Court of Appeals, State of Michigan

                                                ORDER
                                                                              David H. Sawyer
Angelena Joy McConchie v Joshua David Voight                                    Presiding Judge

Docket No.     326651                                                         Michael J. Kelly

LC   o.        10-044132-DZ                                                   Douglas B. Shapiro
                                                                                Judges



               On its own motion, the Court concludes that the portion of its September 15, 2015
opinion describing the lower court order was in error, as contrary to the opinion' s description, the March
4. 20 14 order was an interim order reflecting the report and recommendation of the referee and was
personally signed by the trial judge. However, because a pa1ty to this custody case has since died, rather
than reissuing a corrected opinion, the Court vacates its September 15, 2015 opinion in its entirety. All
pending motions are denied as moot and the appeal is dismissed as moot.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 OCT ,zJ 2015
                                         Date